DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 2/25/2022, in reply to the Office Action mailed 2/25/2022, is acknowledged and has been entered.  Claims 8, 14, 16 and 24 have been amended.  Claims 4-6, 8, 10-12, 14, 16-21 and 24 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  The Examiner’s response to Applicant’s arguments is incorporated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-6, 8, 10, 12, 14, 16-18, 20, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ardenkjaer-Larson et al. (US 6,278,893) in view of Ong et al. (J. Phys. Chem. B, 2013, 117, p. 3040−3046), in further view of Einfalt et al. (Acta Pharm., 2013, 63, p. 305–334), as evidenced by Dujardin et al.  J. Phys. Chem., 2013117, p. 1437-1443) and “Pure Substances and Mixtures” (https://chem.libretexts.org/Courses/Los_Angeles_Trade_Technical_College/Foundations_of_Introductory_Chemistry-1/3%3A_Matter/3.5%3A_Pure_Substances_and_Mixtures#Homogeneous_mixture.2F_Solution, 2019), for reasons set forth in the previous Office Action.

Claim(s) 4-6, 8, 10-12, 14, 16-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ardenkjaer-Larson et al. (US 6,278,893) in view of Ong et al. (J. Phys. Chem. B, 2013, 117, p. 3040−3046), in further view of Einfalt et al. (Acta Pharm., 2013, 63, p. 305–334), as evidenced by Dujardin et al.  J. Phys. Chem., 2013117, p. 1437-1443) and “Pure Substances and Mixtures” (https://chem.libretexts.org/Courses/Los_Angeles_Trade_Technical_College/Foundations_of_Introductory_Chemistry-1/3%3A_Matter/3.5%3A_Pure_Substances_and_Mixtures#Homogeneous_mixture.2F_Solution, 2019), in further view of Descamps et al. (J. Pharm. Sciences, 2007, 96(5), p. 1398-1407), for reasons set forth in the previous Office Action.

Response to arguments
Applicant argues deficiencies in the primary reference, the first that Ardenkjaer-Larson fails to teach or suggest that the “solid substrate is in crystalline form,” as recited in the pending claims. Applicant notes that the Office asserts that “Ardenkjaer-Larson teaches a solid substrate, which may be crystalline” but argues that “[t]he fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic.”
Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that Ardenkjaer-Larson does not require the substrate to be crystalline, the substrate may be crystalline.  The substrate is milled with an organic radical to provide an intimate mixture for polarization.  Upon consideration of Ong and Einfelt, it is considered that, upon provision of a crystalline substrate, one of ordinary skill in the art would have been motivated to observe the crystallinity of the product in Ardenkjaer-Larson’s method of milling a solid substrate in the presence of an organic radical (BDPA) to give an intimate mixture for DNP hyperpolarization, when the teaching of Ardenkjaer-Larson is taken in view of Ong and Einfalt, as Ong teaches that the amorphous state allows for superior distribution of radical polarization agents and higher DNP enhancements compared to the crystalline state.  One would have had a reasonable expectation of success that milling, as performed by Ardenkjaer-Larson, would result in preparation of an amorphous, homogenous sample, because Ong teaches that a variety of techniques exists to prepare amorphous, homogeneous pharmaceutical samples which may improve signal to-noise of solid-state NMR experiments, and because Einfalt teaches that milling is one of a few suitable methods of performing solid-state amorphization known in the literature, overlapping with methods set forth in Ong (e.g. spray-drying, lyophilization, etc.).  Glucose, for example, is one of the desired substrates of Ardenkjaer-Larsen.  The Dujardin reference is provided to show that glucose is available commercially as a crystalline solid, and further to show that crystalline glucose is known to amorphize upon milling at -15 C (abstract).  
Applicant further argues that in addition, the Office has failed to identify any teaching or suggestion in Ardenkjaer-Larson of a stable mixture comprising an “amorphous solid substrate,” as recited in the pending claims. If it is the Office’s position that milling necessarily results in amorphization of a substrate, Applicant respectfully disagrees. Applicant cites Descamps, for instance, “the pharmaceutical literature reveals that milling crystals may just as well induce amorphization or transformations to other crystal polymorph.” (Descamps at 1399, left column, last paragraph (emphasis added, etc.  Applicant argues that even assuming that the substrate of Ardenkjaer-Larson is in crystallized form (for which the Office provides no evidence), a finding that the obtained mixture necessarily comprises a polarizing agent that is homogenously distributed within “amorphous substrate” cannot be made.
Applicant’s arguments have been fully considered but are not found to be persuasive.  It is considered that one of ordinary skill in the art would have been capable of employing at least known published milling conditions known to be necessary for amorphization of a specific substrate (e.g. as show by the cited references, such as glucose from Dujardin).  It is further noted that Applicant’s claims are broadly directed to any substrate.
Applicant argues that the Office has failed to clearly articulate why the secondary references cure the multiple deficiencies in Ardenkjaer-Larson, and that the Office copies and pastes multiple paragraphs from the cited references without any corresponding analysis. 
Applicant’s arguments have been fully considered but are not found to be persuasive.  Obviousness and motivation statements are found on pages 11-13 of the previous Office Action.
Applicant argues that Ong and and Einfalt merely recite a variety of techniques to prepare amorphous pharmaceutical samples.  It is well-established law, however, that an invitation to “explore a new technology or general approach that seemed to be a promising field of experimentation, where the prior art gave only general guidance as to the particular form of the claimed invention or how to achieve it” is not sufficient to support a determination of obviousness. See, e.g., M.P.E.P. § 2143.  
Applicant’s arguments have been fully considered but are not found to be persuasive.  It is respectfully submitted that the primary reference already addresses milling as a method by which to provide an intimate mixture of a substrate and polarization agent. The secondary references are included to address crystallinity / amorphization of the substrate.  See MPEP 2144. Obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g.,In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).  
Applicant argues that Ong does not even mention the claimed “milling” as a potential technique, much less the claimed conditions of such milling. Similarly, Einfalt merely presents a review of various “methods of solid-state amorphization described in literature (supercooling of liquids, milling, lyophilization, spray drying, dehydration of crystalline hydrates)” and that no specific guidance is given, for instance, on application of any of the several techniques to a mixture of an “organic free radical and the at least one solid substrate,” as recited in the pending claims. Indeed, there is no mention of “organic free radicals” anywhere in Einfalt, much less the claimed conditions of milling an organic free radical together with a solid substrate.  Applicant argues that Ardenkjaer-Larson does nothing to reduce the generality of Ong and Eng or to provide direction for the successful preparation of an organic free radical that is homogenously distributed within an amorphous solid substrate from a substrate in crystalline form. Indeed, while the prophetic example of Ardenkjaer-Larson recites “milling,” there is no evidence or suggestion that the milled substrate “is in crystalline form” or that the obtained mixture comprises an organic free radical that is “homogenously distributed within the at least one amorphous solid substrate,” as recited in the pending claims. Moreover, as acknowledged by the Office, “Ardenkjaer-Larson does not specifically teach monitoring the crystalline form of the substrate, nor specifically state the temperature at which milling is performed,” further reciting Tg and concentration. 
Applicant’s arguments have been fully considered but are not found to be persuasive.  Ardenkjaer-Larsen teaches milling for creating an intimate mixture between substrate and polarizing agent (radical), Ong is relied upon for teaching the desirability of an amorphous mixture of substrate and polarizing agent as being desirable.  Each of Ardenkjaer-Larsen and Ong recognize an intimate mixture between the substrate and polarizing agent from polarization.  It is considered that one of ordinary skill, when providing a crystalline substrate, as taught by Ardenkjaer-Larsen would have desired to provide an amorphous mixture in view of Ong, which teaches doing so for reduced signal to noise.  Einfelt teaches milling to be one of a few suitable methods by which to achieve pharmaceutical amorphization, including cryomilling which is preferable for amorphization.  Accordingly, the combined teaching of the prior art references address the claimed method.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that if any direction is provided by the cited references, they collectively guide one of skill in the art towards experimentation with other sample preparation methods instead of the claimed “milling” process. Einfalt teaches that melt and solution mediated methods are generally superior to milling in achieving a loss of crystallinity.  Applicant asserts that Ong does not even mention the claimed “milling” as a potential technique to prepare a sample for DNP.  Accordingly, if anything, the cited references collectively guide one of skill away from the claimed invention.
Applicant’s arguments have been fully considered but are not found to be persuasive.  With regard to the allegation that the references collectively guide one of ordinary skill away from the invention, see MPEP 2145.  "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Applicant argues that Ong and Einfalt merely recite various amorphization techniques and do not provide sufficient direction to one of ordinary skill in the art to arrive at the claimed invention with a reasonable expectation of success. Applicant argues that the prophetic example relied upon by the Office in Ardenkjaer-Larson does not reduce this generality, for instance, in failing to teach or suggest that the starting substrate of the method is in “crystalline form.” The other cited references (Dujardin, Descamps and “Pure Substances and Mixtures”) do not cure these deficiencies. This is especially true because Dujardin, Descamps and “Pure Substances and Mixtures” do not teach or suggest application of milling to a mixture of an “organic free radical and the at least one solid substrate,” as recited in the pending claims. Like Einfalt, there is no mention of “organic free radicals”.
Applicant’s arguments have been fully considered but are not found to be persuasive.  Ong and Einfalt teach a limited number of potential solutions to providing an amorphized pharmaceutical composition, including mixtures (Ong).  Milling to provide an intimate mixture including a substrate and radical is taught by Ardenkjaer-Larsen).  The secondary references also address a desired transition from crystallinity to amorphization of the substrate.  The “Pure Substances and Mixtures” reference describes that a homogeneous mixture is combination of two or more substances that are so intimately mixed that the mixture behaves as a single substance.  This reference is included to support the Examiner’s interpretation that an intimate mixture formed by milling a substrate and a polarizing agent is within the scope of the instantly claimed homogenous mixture.  Applicant’s arguments have been fully considered, but are not found to be persuasive.  The rejections are maintained at this time.

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/
/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618